                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Derrick Dove Jr.                                                   Docket No. 5:ll-CR-217-3D

                               Petition for Action on Supervised Release

COMES NOW Linwood E. King, U.S. Probation Officer ofthe court, presenting a petition for modification
of the Judgment and Commitment Order of Derrick Dove Jr., who, upon an earlier plea of guilty to
Conspiracy to Interfere with Interstate Commerce by Robbery; and Using and Carrying a Firearm During
and in Relation to ,a Crime of Violence and Aiding and Abetting, was sentenced by the Honorable James C.
Dever III, U.S. District Judge, on August 27,2012, to the custody of the Bureau of Prisons for a term of 84
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 60 months.

    Derrick Dove Jr. was released from custody on May 21, 2018, at which time the term of supervised
release commenced.                                 ·

   On June 7, 2019, the court was notified of the defendant testing positive for the use of marijuana.
Dove's supervision was continued without modification.

   On December 6, 2019, the court was notified of the defendant testing positive for the use of marijuana.
Dove's supervision was continued without modification.

   On August 31, 2020, the court was notified of the defendant testing positive for the use of marijuana.
Dove's supervision was continued without modification.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

    On October 20, 2020, Dove submitted a urine specimen which returned positive for the use of
marijuana. The defendant is currently participating in a substance abuse treatment program through First
Step Services, Raleigh, North Carolina, and participation in a cognitive behavioral program in conjunction
with his continued exposure to substance abuse treatment sessions could prove beneficial. To address this
recent non-compliant behavior, and in an effort to assist Dove with making better life decisions, we are·
recommending that the defendant participate in a cognitive behavioral program.

   The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER thatsupervised release be modified as follows:

    1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.




            Case 5:11-cr-00217-D Document 462 Filed 11/04/20 Page 1 of 2
Derrick Dove Jr.
Docket No. 5:ll-CR-217-3D
Petition For Action
Page2


Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Julie W. Rosa                                    Isl Linwood E. King
Julie W. Rosa                                        Linwood E. King
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone:919-861-8682
                                                     Executed On: November 3, 2020

                                      ORDER OF THE COURT

Considered and ordered this     4        day of   tJ ct v(! N boA       , 2020, and ordered filed and
made a part of the records in the above case.




Jan(s C. Dever III
U.S. District Judge




             Case 5:11-cr-00217-D Document 462 Filed 11/04/20 Page 2 of 2
